Citation Nr: 0009467	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-17 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a disability 
manifested by headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1992 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for a low back disability and a disability 
manifested by headaches.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  

The veteran's appeal was first presented to the Board in July 
1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The record does not contain a medical diagnosis of a 
current disability of the low back.  

2.  The record does not contain a medical diagnosis of a 
current disability manifested by headaches.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a low back 
disability is not well grounded, and must be denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

2.  The veteran's claim for service connection for a 
disability characterized by headaches is not well grounded, 
and must be denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A service entrance examination was afforded the veteran in 
March 1992, and he was without neurological or orthopedic 
deficits.  He was found fit for service, and accepted 
thereto.  In September 1992, he sought treatment for 
headaches and an upset stomach.  Nausea was diagnosed, and 
medication was afforded him.  Two weeks later, the veteran 
reported symptoms of congestion, headaches, coughing, nasal 
discharge, and a sore throat.  An upper respiratory infection 
was suspected, and the veteran was again afforded medication.  
In May 1993, the veteran sought treatment for headaches, with 
reported balance and visual problems.  No head trauma was 
reported.  The diagnosis was muscular headaches, and 
medication was prescribed.  In August 1993, the veteran 
sought medical attention for back pain, secondary to falling 
down while marching.  His range of motion was good, and low 
back pain was diagnosed.  Medication was prescribed.  The 
veteran was separated from service in September 1995, but no 
service discharge medical examination is of record.  

In September 1995, the veteran filed a claim for service 
connection for a low back disability and a disability 
characterized by headaches.  He was afforded an October 1995 
VA medical examination.  He reported a history of occasional 
low back pain which is aggravated with use.  Upon objective 
examination, he was without point tenderness, paraspinal 
muscle spasm, positive straight leg raising findings, 
evidence of radiculopathy, or limitation of motion.  X-rays 
revealed some straightening of the normal lordotic curve, but 
was otherwise "essentially unremarkable."  The diagnosis 
was of a "residual back injury, without X-ray evidence of 
disease."  

The veteran was also examined by the VA in October 1995 for 
neurological impairment.  He reported a 2-year history of 
recurrent headaches.  These headaches occur approximately 
once a week, and can last up to 2-3 days.  Upon objective 
examination, no neurological impairments were noted.  He was 
without reflex or sensory deficits.  Muscle strength and 
coordination were also within normal limits.  The examiner 
diagnosed headaches, with no neurological sequelae.  

The RO considered the evidence of record and issued a January 
1996 rating decision denying the veteran's claims for service 
connection for a low back disability and a disability 
characterized by headaches.  He filed a timely notice of 
disagreement, initiating his appeal.  

The veteran's appeal was first presented to the Board in July 
1998, at which time the current issues were remanded for 
further medical development, including additional medical 
examination.  The RO scheduled the veteran for evaluation in 
April 1999; however, he failed to report for his scheduled 
examinations.  He did not offer any reason for his absence, 
and his accredited representative had no explanation for the 
veteran's failure to appear for examination.  The RO 
continued the prior denials of service connection for a low 
back disability and a disability manifested by headaches.  

Analysis

The veteran seeks service connection for a low back 
disability and a disability manifested by headaches.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  In any claim before the 
VA, the benefit of the doubt will be afforded the claimant 
whenever the evidence is in approximate balance between the 
positive and the negative.  38 U.S.C.A. § 5107(b) (West 
1991).  

The veteran's claim was initially remanded by the Board in 
July 1998 for additional medical evaluation.  However, the 
veteran failed to report for his scheduled April 1999 VA 
medical examinations, and neither he nor his representative 
have offered any reason for his absence.  In such cases, a 
veteran's service connection claim will be decided based on 
the existing record before the Board.  38 C.F.R. § 3.655(b) 
(1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

I. Service connection - Low back disability

For the reasons to be discussed below, the veteran's claim 
for service connection for a low back disability must be 
denied as not well grounded.  

When the veteran was afforded a VA medical examination in 
October 1995, he reported a history of a low back injury 
incurred in service, with chronic low back pain thereafter.  
However, upon objective examination, he was without point 
tenderness, paraspinal muscle spasm, positive straight leg 
raising findings, evidence of radiculopathy, or limitation of 
motion.  X-rays revealed some straightening of the normal 
lordotic curve, but was otherwise "essentially 
unremarkable."  The diagnosis was of a "residual back 
injury, without X-ray evidence of disease."  This diagnosis 
merely reiterates the veteran's complaints of low back injury 
without elaboration, except to note the lack of objective 
medical evidence of a current low back disease.  As such, the 
evidence of record is simply insufficient to establish a 
current disability for which service connection may be 
granted.  See Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The veteran himself has stated that he has a current 
disability of the low back, but as a layperson, his assertion 
of a current medical diagnosis is insufficient to well 
grounded his claim.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)].  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate a current low back disability resulting from an 
in-service disease or injury resulted in a current 
disability.  38 U.S.C.A. § 1110 (West 1991).  For this 
reason, his claim is not well-grounded, and must be denied on 
that basis.  See Caluza, supra.  

II. Service connection - Disability characterized by 
headaches

For the reasons to be discussed below, the veteran's claim 
for service connection for a disability manifested by 
headaches must be denied as not well grounded.  

According to the October 1995 VA neurological examination 
report, the veteran currently has no neurological impairment.  
While his complaints of headaches were noted by the examining 
VA physician, the only diagnosis provided was "headaches, 
without neurological sequelae."  This diagnosis merely 
reiterates the veteran's reported symptom of headaches, and 
does not provide any underlying pathology.  Thus, the record 
clearly lacks medical evidence of a current disability.  See 
Evans, supra.  In the absence of any underlying pathology, 
the claim for service connection for an unknown disability 
characterized by headaches is not well grounded, and must be 
denied.  

The veteran himself has stated that he has a current 
disability characterized by headaches, but as a layperson, 
his assertion of a current medical diagnosis is insufficient 
to well grounded his claim.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate a current disability characterized by headaches 
resulting from an in-service disease or injury resulted in a 
current disability.  38 U.S.C.A. § 1110 (West 1991).  For 
this reason, his claim is not well-grounded, and must be 
denied on that basis.  See Caluza, supra.  


ORDER

1.  Service connection is denied for a low back disability.  

2.  Service connection is denied for a disability manifested 
by headaches.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

